DETAILED ACTION
Claims 1-14 are presented for examination. Claims 1-4, 10, 11, 13, and 14 stand currently amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 26 April 2021. These drawings are accepted.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Haris Bajwa [Reg. no. 67,844] on 21 April 2021.
The claims have been amended as follows:
5. The method of claim 4, wherein estimating the multimodal PDF for the vector of the plurality of vectors includes using an expectation maximization (EM) technique for a Gaussian mixture model (GMM) of the vector.

11. The method of claim 10, wherein generating the low-pass filter includes calculating an inverse discrete Fourier transform (IDFT) of a function                         
                            
                                
                                    H
                                
                                ^
                            
                            
                                
                                    ω
                                
                            
                        
                     satisfying a condition according to:
                
                    
                        
                            φ
                        
                        ^
                    
                    
                        
                            ω
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                2
                            
                        
                    
                    
                        
                            H
                        
                        ^
                    
                    
                        
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            ϕ
                        
                        ^
                    
                    
                        
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                    
                
            
                
                    
                        
                            
                                
                                    φ
                                
                                ^
                            
                            
                                
                                    ω
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        2
                                    
                                
                            
                            
                                
                                    H
                                
                                ^
                            
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    ϕ
                                
                                ^
                            
                            
                                
                                    
                                        
                                            ω
                                        
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                            
                        
                        _
                    
                
            
where                         
                            ω
                        
                     is an angular frequency and                         
                            
                                
                                    φ
                                
                                ^
                            
                            
                                
                                    ω
                                
                            
                        
                     is a representation of the wavelet scaling function in a frequency domain which is obtained by calculating a discrete Fourier transform (DFT) of the wavelet scaling function.

13. The method of claim 10, wherein generating the mother wavelet function includes:
calculating a function  according to an operation defined by:
                
                    
                        
                            ψ
                        
                        ^
                    
                    
                        
                            ω
                        
                    
                    =
                    
                        
                            1
                        
                        
                            
                                2
                            
                        
                    
                    
                        
                            G
                        
                        ^
                    
                    
                        
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                    
                    
                        
                            φ
                        
                        ^
                    
                    
                        
                            
                                
                                    ω
                                
                                
                                    2
                                
                            
                        
                    
                
            
                        
                            
                                
                                    
                                        
                                            ψ
                                        
                                        ^
                                    
                                    
                                        
                                            ω
                                        
                                    
                                    =
                                    
                                        
                                            1
                                        
                                        
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            G
                                        
                                        ^
                                    
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    
                                        
                                            φ
                                        
                                        ^
                                    
                                    
                                        
                                            
                                                
                                                    ω
                                                
                                                
                                                    
                                                        
                                                            1
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                _
                            
                        
                    , where:
                        
                            ω
                        
                     is an angular frequency,
                        
                            
                                
                                    G
                                
                                ^
                            
                            
                                
                                    ω
                                
                            
                        
                     is a representation of the high-pass filter in a frequency domain which is obtained by calculating a discrete Fourier transform (DFT) of the high-pass filter, and
                        
                            
                                
                                    φ
                                
                                ^
                            
                            
                                
                                    ω
                                
                            
                        
                     is a representation of the wavelet scaling function in a frequency domain which is obtained by calculating a discrete Fourier transform (DFT) of the wavelet scaling function; and
calculating an inverse discrete Fourier transform (IDFT) of the function                         
                            
                                
                                    ψ
                                
                                ^
                            
                            
                                
                                    ω
                                
                            
                        
                    .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Behnam, M. & Pourghassem, H. “Real-Time Seizure Prediction Using RLS Filtering and Interpolated Histogram Feature Based on Hybrid Optimization Algorithm of Bayesian Classifier and Hunting Search” Computer Methods & Programs in Biomedicine, vol. 132, pp. 115-136 (12 April 2016) available from <https://www.sciencedirect.com/science/article/pii/S0169260715302029> [herein “Behnam”] teaches defining a deterministic polynomial model on a normalized Gaussian histogram named Interpolated Histogram Feature (IHF). Behnam further teaches various filtering applied to samples of the EEG signal.
Al-Qazzaz, N., et al. “Selection of Mother Wavelet Functions for Multi-Channel EEG Signal Analysis during a Working Memory Task” Sensors, vol. 15, pp. 29015-29035 (2015) [herein “Al-Qazzaz”] section 2.2 wavelet analysis teaches using DWT to help select a mother wavelet.
US patent 10,531,806 B2 Principe, et al. [herein “Principe”] column 4 lines 37-41 teaches “Modeling segments of multichannel EEG as a linear superposition of time-localized waveforms compactly recorded as a vector of the waveform index, time index, spatial amplitude vector, a so-called atomic decomposition.” Principe column 19 teaches clustering via probabilistic modeling assigning values as the posterior probability. Principe column 19 lines 43-57 teaches a probabilistic setting a Gaussian as a mode value as claimed.
None of these references taken either alone or in combination with the prior art of record disclose “choosing a sample of the vector with a maximum value in the multimodal ensemble PDF as a mode value of the vector” in combination with the remaining elements and features of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330.  The examiner can normally be reached on M-F 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        26 April 2021